Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed June 1, 2021.
Claims 1-4 were amended.
Claims were improperly numbered. Claims have been renumbered pursuant to 37 CFR 1.126.
Claim 5 has been added.
Claims 1-5 are currently pending and have been fully examined.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites the limitation “A information security computing method…” It should read “An information security computing method”.  Appropriate correction is required.

Drawings
The drawings are objected to because not all of the drawings are labeled in accordance with 37 CFR 1.84. All drawings must be labeled as figures using Arabic numerals (e.g., Fig. 1, Fig. 2, etc.). Datasheet 1, Datasheet 2, and Sample Order-CPT Code Lookup Table should be relabeled as Fig. 2-4, respectively.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 recites in line 13, “automatically sending an electronic notification in real time”. There is nothing in the original disclosure that teaches or suggests the ability to send a notification in real time.
Claims 2-5 depend from claim 1 and inherit the defects of the claim. Claims 2-5 are rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), which is recited as a method that performs the steps and/or functions of: detecting and notifying a medical facility staff of a discrepancy between a medical procedure ordered for a patient and a medical procedure scheduled for the patient comprising the steps of: running application program interface calls to an electronic health record system to obtain procedure order data and appointment type data; and comparing procedure order data and the appointment type data for all patients scheduled for a predetermined period of time at a medical facility prior to the predetermined period of time to detect any discrepancies between a medical procedure ordered for a patient and a medical procedure scheduled for the patient, and automatically sending an electronic notification in real time prior to the predetermined period of time to the medical facility staff identifying any discrepancies for the predetermined period of time.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “a mental process”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).. 
The claim is directed to a system configured to perform the process of identifying data discrepancies, which is performed by the system comparing procedure order data and the appointment type data for a population of health care patients and identifying discrepancies in the data. This is evaluating two sets of data for each of the patients and making observations regarding differences between the data sets.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of performing an application program interface (API) call to the access the data is an example of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 

The steps of sending an electronic notification in real time prior to the predetermined period of time to the medical facility staff identifying any discrepancies for the predetermined period of time is an example of necessary data outputting because it only generically recites sending an electronic notification that includes the results of the analysis performed as the mental process. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps reciting generically recited components of a computer system, such as running an application program interface call to obtain data, only serves to generally link the implementation of the abstract idea to a technological environment, which would be a networked system running an API.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as describing the method as a “information security computing method, implemented on an information security computing machine”, obtaining data by running an API call by the information security machine, comparing the data by the information security machine, and sending an electronic notification, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or 
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (running application program interface calls to select and obtain data) and sending and receiving data over a network (notifying staff). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The claims and the specification do not provide any descriptions regarding the components that are used to implement the method beyond merely reciting the computing method is implemented on an “information security computing machine” in claim 1. There are no recitations of the information security computing machine in the specification, and there is no description of a computer used to implement the method beyond reciting the method as being a “computer program” (Specification, pg. 3, “FIG. 1 (On Page 10) Depicts retrieval of data from Electronic Health record system to the invented computer program through means of an Application Program Interface (API) call.”). This lack of a description of the computer used to implement the computer program results in a broadest reasonable in a broadest reasonable interpretation where the process is performed only using a generically recited computer. Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a computer program implemented by a computer that retrieves data, compares the data to identify discrepancies, and notifies staff of any discrepancies. This is a generic computer performing the abstract idea and insignificant extra-

Dependent Claim Analysis
Claims 2-5 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-4 recite the same mental processes as claim 1.
Claims 2-5 all recite additional limitations that amount to: insignificant extra-solution activity.
Claims 2-4 all recite additional limitations that recite mere data gathering and selecting by type or source the data to be manipulated because the depend claims all perform the same basic process of obtaining data and making comparisons based on the obtained data, but they all recited different types of data that are obtained and compared. 
Claim 5 recites selecting by type and source the data to be manipulated because it only serves to limit the selection of the data to data for procedures scheduled during the day identified as the predetermined time period. 
Mere data gathering and selecting by type or source the data to be manipulated are insignificant extra-solution activity (MPEP 2106.05(g)), which is performed by the well-understood, routine, and conventional function of a generic computer by retrieving data from a memory and/or sending and receiving data over a network (MPEP 2106.05(g))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsoum (US PG Pub. 2013/0132117) in view of Brock-Utne (US PG Pub. 2015/0317440).

Claim 1
	Regarding claim 1, Barsoum teaches
An information security computing method, implemented on an information security computing machine, for securely detecting and notifying a medical facility staff of a discrepancy between a medical procedure ordered for a patient and a medical procedure scheduled for the patient comprising the steps of
Par. [0042], “The phase documentation system 200 also includes a deviation detector 224 to detect a deviation in longitudinal data between successive phases. For example, the deviation detector can compare data elements 214 
Automatically running application program interface calls, by the information security machine, to an electronic health record system to obtain procedure order data and appointment type data
Par. [0047], “Such other data sources can be interfaced to the system 100 of FIG. 1 and, by extension, to the system 200 via corresponding application interfaces (APIs). Corresponding data elements 216 thus can also be updated (e.g., new data elements can be added and existing data elements can be deleted or revised) based on information from these other data sources as well as information entered by a user, such as via the editor 220. When the data elements have been updated, the update can activate the deviation detector or the detector may run continuously as a background process, for example. As disclosed herein, the data elements can correspond to patient episode data that are stored in an EHR. Thus, in response to updates being made to one or more data elements, such updates can be pushed to the EHR system (e.g., the EHR system 116 of FIG. 1).”
Automatically comparing, by the information security machine, the procedure order data and the appointment type data for all patients scheduled for a predetermined period of time at a medical facility 
Par. [0042], “The phase documentation system 200 also includes a deviation detector 224 to detect a deviation in longitudinal data between successive phases. For example, the deviation detector can compare data elements 214 of the pre-procedure phase 202 with data elements 216 of the next phase, namely, the intra-procedure phase 204. If the comparison identifies a discrepancy between data elements, such as corresponding to a change, deletion or addition that reflects an interphase deviation between adjacent phases of longitudinal care, the deviation detector 224 can trigger a request generator 226 to request additional information from the health care provider (e.g., via the GUI 222) about the detected deviation.”
Par. [0072], “The pre-procedure plan and the associated data elements can also be stored in memory as part of the longitudinal care episode data (e.g., forming part of the pre-procedure phase). During the intra-procedure phase, the various steps can be accepted or modified to reflect the actual approach and equipment utilized during the procedure. As disclosed herein, deviations from the planned procedure can be detected (e.g., by the deviation detector 224 of FIG. 2) to invoke methods and function to collect explanatory data from the health care provider or related personnel about each deviation from the plan. Thus, the system helps to eliminate data inconsistency from one phase to the next by requiring that discrepancies be explained and form part of the patient's record for the longitudinal care episode.”
Par. [0063] describes the ability to use graphical representations of internal anatomical structures that would be general for “all patients”. This shows that the system can be used for multiple patients and not just a single patient.
However, Barsoum does not teach
Comparing, by the information security machine, the procedure order data and the appointment type data for all patients scheduled for a predetermined period of time at a medical facility prior to the predetermined period of time to detect any discrepancies between a medical procedure ordered for a patient and a medical procedure scheduled for the patient
Automatically sending an electronic notification in real time prior to the predetermined period of time, by the information security machine, to the medical facility staff identifying any discrepancies for the predetermined period of time
Brock-Utne teaches
Comparing the procedure data and the appointment data for all patients scheduled for a predetermined period of time at a medical facility prior to the predetermined period of time to detect any discrepancies between a medical procedure ordered for a patient and a medical procedure scheduled for the patient
Par. [0004] describes receiving a schedule for a day and making a determination regarding the likelihood of presence at the healthcare facility.
Par. [0074], “In one embodiment, the facility, device, service of method of the present disclosure further includes a screen configured to take input from a patient. In one aspect, the screen provides an interactive interface for taking input from the patient. The interface can be configured to perform one or more of the following activities: (1) receiving or confirming the contact information (e.g., phone number) of the patient, (2) receiving or confirming the date of birth and/or address of the patient, (3) receiving 
The surgery being unable to be confirmed for the patient based on a determination that the patient does not anticipate to receive the scheduled surgery would affect the likelihood of the presence of the patient at the time of the surgery.
Par. [0073], “Alerts and reminders can also be generated from information provided by the patients through, for instance, an interactive interface on a screen that takes input from the patients. Such interactive interface can also be used to receive other useful information which, in one aspect, can be used to confirm the patients and their anticipated procedures.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Barsoum by adding the ability to detect discrepancies between the procedure order data and the procedure appointment data prior to the patient being checked in for the procedure, as taught by Brock-Utne, to the system of Barsoum’s ability to detect discrepancies between longitudinal data between successive phases of the patient’s care because it allows the system to identify instances of incorrectly scheduled procedures, which helps the health care providers avoid mistakes made based on the incorrectly scheduled procedure (See Brock-Utne, par. [0075]).
Automatically sending an electronic notification in real time prior to the predetermined period of time, by the information security machine, to the medical facility staff identifying any discrepancies for the predetermined period of time
Par. [0073], “Alerts and reminders can also be generated from information provided by the patients through, for instance, an interactive interface on 
Par. [0095], “In one embodiment, the pre-operative alert comprises information about the expected operation, information about the healthcare facility, and/or suggested diet, dressing and/or medication schedule.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Barsoum and Brock-Utne the ability to automatically send electronic notifications in real time prior to the predetermined period of time to medical staff because information about the whether the surgery can be performed based on not being able to confirm that the appointment is for the correct procedure would be “information about the expected operation” (See Brock-Utne, par. [0073]-[0074], [0095]).

Claim 3
	Regarding claim 3, the combination of Barsoum and Brock-Utne teaches all the limitations of claim 1. However, Barsoum does not explicitly teach
Automatically detecting and notifying if a diagnosis code (ICD 10 code) documented on an operative note is different from a diagnosis code under which the medical procedure was originally ordered by a provider
This limitation would be obvious in light of the following teachings of Barsoum
Automatically detecting and notifying if a procedure code (CPT code) documented on an operative note is different from a diagnosis code under which the medical procedure was originally ordered by a provider
Par. [0034], “As mentioned above, the set of discrete concepts corresponding to a preoperative plan can be stored in the longitudinal episode data 132. The 
Automatically detecting and notifying if a diagnosis code (ICD-10 code) documented at one phase of the overall patient care is different between different phases of the patient care
Par. [0041], “Each phase 202, 204 and 206 includes longitudinal data 208, 210 and 212 that defines properties and attributes for each respective phase. In particular, the longitudinal data 208, 210 and 212 for each respective phase 202, 204 and 206 includes a plurality of data elements 214, 216 and 218 that collectively characterize a longitudinal health care episode. In some examples, the data elements 214, 216 and 218 can include coded data, such as ICD codes, CPT codes, SNOMED codes and the like for each phase.”
This shows that the system has the ability to document ICD codes at each phase.
See also Par. [0015], “As a further example, the entries in the active problem list in the context data 104 can include and/or be linked or 
Par. [0042] describes detecting deviations throughout the successive phases of the overall patient care episode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to alter to the ability to detect differences in procedure codes between a pre-procedure plan and the procedure note in the system of Barsoum and Brock-Utne by adding the ability to detect discrepancies between ICD-10 diagnosis codes at different stages of care, as taught by Barsoum, because it ensures that the patient’s data remains consistent throughout the entire process of providing the patient care and ensure any changes are properly placed in the patient’s health record (see Barsoum, par. [0041]-[0044]).

Claim 5
	Regarding claim 5, the combination of Barsoum and Brock-Utne teaches all the limitations of claim 1. However, Barsoum does not teach
The predetermined period of time being one day
Brock-Utne teaches
The predetermined period of time being one day
Abstract, “Provided are computing devices and methods for determining a total number of needed staff members at a healthcare facility for a day, which determination calculates for each scheduled patient a likelihood of presence at the healthcare facility at different time points taking as input various factors specific to the patient, and the procedure or the personnel involved.” 
Par. [0004] and [0007] further describe receiving information about all the procedures for a day, as well as the resources, staff, and patients associated 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Barsoum and Brock-Utne the ability to make determinations regarding the scheduled procedures for each patient in a predetermined period of time, wherein that predetermined time is one day, as taught by Brock-Utne, because making the determinations for all procedures for an entire day allows the system to make determinations regarding the allocation of times, locations, resources, and staff for those procedures for the day (see Brock-Utne, par. [0007]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barsoum and Brock-Utne, in further view of Westerkamp (US PG Pub. 2002/0026328).

Claim 2
	Regarding claim 2, the combination of Barsoum and Brock-Utne teaches all the limitations of claim 1. Barsoum further teaches
Automatically detecting and notifying, by the information security machine, discrepancies between various data throughout the patient care episode, including a diagnosis code (ICD-10 code) and a CPT code
Par. [0023], “The discrete concepts can be linked together in an ordered construct to provide detailed information about the patient care episode. For example, the ordered construct can order the longitudinal data according to phase and subphase of the episode. Other temporal (discrete or continuous time intervals) and logical constructs can be utilized by the concept engine 134 to link the data into a suitable construct. The concept data 136 can 
C) a diagnosis code (ICD-10 code) under which the medical procedure was ordered is different from a diagnosis code at another time in the patient care process
Par. [0015], “As a further example, the entries in the active problem list in the context data 104 can include and/or be linked or mapped to one or more proprietary or standardized code sets, such as International Classification of Diseases (ICD) codes (e.g., ICD-9 and/or ICD-10 codes),”
D) a CPT code under which the medical procedure was ordered is different from a CPT code at another time in the patient care process
Par. [0041], “Each phase 202, 204 and 206 includes longitudinal data 208, 210 and 212 that defines properties and attributes for each respective phase. In particular, the longitudinal data 208, 210 and 212 for each respective phase 202, 204 and 206 includes a plurality of data elements 214, 216 and 218 that collectively characterize a longitudinal health care episode. In some examples, the data elements 214, 216 and 218 can include coded data, such as ICD codes, CPT codes, SNOMED codes and the like for each phase.”
However, Barsoum does not explicitly teach
The different phases being authorization data and appointment data including
A) authorization date span has expired
B) patient medical insurance is different from medical insurance that authorization was obtained from
Westerkamp teaches
The different phases being authorization data and appointment data including
A) authorization date span has expired
Par. [0082], “The In-House flashpoint 14 focuses on the patient time in the healthcare facility and is detailed in FIG. 5a. The centralized manager 34 iteratively reviews the control reports 32 at this stage since the management actions required change with time. The key activities 56 are to review benefit depletion and generate alerts when re-certification or re-authorization are required.”
Par. [0082], “These control reports are generated in advance of the benefit depletion dates 64 to trigger proactive management intervention in the patient account lifecycle and ensure that healthcare services will be covered by the payors. Data from these reports are gathered by the centralized manager 34 into a checklist of edits and alerts 40 and merged with the alerts for missing data from the previous flashpoints. Each day the data entry staff member monitors accounts looking for benefit depletion alerts. If an alert is encountered, the staff member contacts the payor for re-certification and authorization to extend benefits. It is also possible that the centralized manager would contact the payor 36 or the healthcare provider 38 for this information.”
By checking for edits throughout the time the patient is in “In-House”, the system is checking to determine whether the patient information is different as the patient is undergoing care.
B) patient medical insurance is different from medical insurance that authorization was obtained from
Par. [0080], “A common task is to verify insurance coverage and level of benefits for the particular service requested by the patient.”
This shows that the system is checking the patient’s insurance coverage. When combined with the Barsoum system that ensures consistency across phases of care, the system would be checking consistency with the insurance provider data for the patient.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Barsoum and Brock-Utne the ability to check for edits in patient data, including whether authorization is expired and the patient is eligible for benefits from the insurance company, at the time the patient was authorized and the time the patient is experiencing care, as taught by Westerkamp, because it helps ensure that the hospital will be reimbursed for the care they provide to the patient from the payor (Westerkamp, par. [0082], “These control reports are generated in advance of the benefit depletion dates 64 to trigger proactive management intervention in the patient account lifecycle and ensure that healthcare services will be covered by the payors.”).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barsoum and Brock-Utne, in further view of Westerkamp and Daub (US PG Pub. 2010/0036677).

Claim 4
	Regarding claim 4, the combination of Barsoum and Brock-Utne teaches all the limitations of claim 1. However, Barsoum further teaches
Automatically detecting and notifying, by the information security machine, discrepancies between various data throughout the patient care episode, including a diagnosis code (ICD-10 code) and a CPT code
Par. [0023], “The discrete concepts can be linked together in an ordered construct to provide detailed information about the patient care episode. For example, the ordered construct can order the longitudinal data according to phase and subphase of the episode. Other temporal (discrete or continuous time intervals) and logical constructs can be utilized by the concept engine 134 to link the data into a suitable construct. The concept data 136 can further be programmatically associated with patient data (e.g., including data elements corresponding to codes, such as ICD and/or CPT codes) 110 as well as other parts of the context data 104 for each phase of the episode. The specificity of the discrete concepts can vary depending on the phase of the longitudinal care episode as well as available context data for generating the longitudinal episode data 132.”
See rejection of claim 3 for teaching similar language.
However, Barsoum does not teach
Comparing authorization data and medical insurance claim data prior to submission to a medical insurance company including
A) a date of service on a claim
B) a diagnosis code from an authorization is not present on the claim
C) a CPT code from the authorization is not present on the claim
D) the claim is being sent to a medical insurance company different from a medical insurance company that authorized the medical procedure 
E) an authorization code on the claim is different from an authorization code obtained from the medical insurance company that authorized the medical procedure
Westerkamp teaches
Comparing authorization data and medical insurance claim data prior to submission to a medical insurance company 
Par. [0083]-[0085] describes checking the patient data for correctness and edits prior to submitting a claim to the payor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Barsoum the ability to compare authorization data and medical insurance claim data prior to submission to a medical insurance company, as taught by Westerkamp, because it minimizes the chance that the information being sent to the payor will be denied, which saves the providers time and effort spent on resubmitting and prevents delays in reimbursement (see Westerkamp, par. [0006]-[0018]).
Daub teaches
The data analyzed for submission to the payor including; A) a date of service on a claim; B) a diagnosis code from an authorization is not present on the claim; C) a CPT code from the authorization is not present on the claim; D) the claim is being sent to a medical insurance company different from a medical insurance company that authorized the medical procedure; E) an authorization code on the claim is different from an authorization code obtained from the medical insurance company that authorized the medical procedure
Table 1 of Daub at pg. 3 describes the data that is checked before an invoice can be sent. This data includes checking for the presence of certain types of data and consistency with other types of data. When combined with Barsoum’s ability to check for consistency at each point in care, this would 
For the purposes of comparing data, the Referral Code recited in Table 1 of Daub is treated as similar to the Authorization Code in the claims because authorizations and referrals are both instances where the care requires prior approval by the payor to ensure reimbursement (see Westerkamp, par. [0006]). So a code representing the prior approval for a referral would function similar to a code representing the prior approval for authorization for a procedure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Barsoum and Westerkamp the ability to check the patient’s data to identify missing or inconsistent elements in a claim for the patient, as taught by Daub, because it allows the system to determine whether the claim has the information that would be required in order for the provider to be reimbursed for the care provided (see Daub, Abstract).

Response to Arguments
Drawing Objections
The Applicant asserts in the Remarks, pg. 4, “Submitted herewith are substitute sheets having figures 2 to 4 thereon identified with Arabic numerals.” However, there is no record of these substitute sheets in the file wrapper. Without the substitute sheets being present in the file wrapper, there is no way to confirm that the substitute sheets properly address the objections to the drawings. Therefore, the Examiner cannot verify that the drawing objections have properly addressed, and the drawing objections will be sustained.

101 Rejections
Applicant’s arguments and amendments, see Remarks, filed June 1, 2021, with respect to the 101 rejection based on the claims reciting “software per se” have been fully considered and are persuasive.  The software per se 101 rejection of the claims has been withdrawn. 

Applicant's arguments filed June 1, 2021, have been fully considered but they are not persuasive. 
The Applicant asserts the claims are eligible under 35 USC 101 because they integrate the judicial exception into a practical application. The arguments in support of this assertion are not persuasive.
With respect to the argument that the claimed invention provides an improvement to the functionality of a computing system, this argument is not persuasive.
The Applicant asserts that the claims provide an improvement to functionality because “conventional computing processes do not compare [a medical procedure ordered and a medical procedure scheduled for a patient] and importantly do not send electronic notifications in real time.”
In order to support an assertion that a claimed invention provides an improvement to technology, it must be shown that the disclosure provides support in sufficient detail such that one of ordinary skill in the art would recognize it as an improvement, and the improvement must be reflected in the claims (MPEP 2106.05(a)).
Regarding the assertion that “conventional computing processes do not compare this information”, this argument does not show that the claims provide an improvement to technology. This argument only states that conventional process “do not” compare this information without making any showing that conventional processes “cannot” compare this information. Because there is not sufficient detail to show one having ordinary skill in the art that 
Regarding the assertion that the conventional computing processes do not send electronic notifications in real time, this is also not supported by the disclosure of this application. There is nothing in the original disclosure that describes the ability to send the notifications in “real time”. 
Because there is no support in the disclosure that would suggest to one having ordinary skill in the art that the invention provides an improvement to technology, it cannot be said that the claimed invention integrates the abstract idea into a practical application because it provides an improvement to technology.

The courts have also noted that insignificant extra-solution activity is not sufficient to integrate a judicial exception into a practical application (MPEP 2106.05(g)). Among the activities identified as being insignificant extra-solution activity is selecting by type or source the data to be manipulated and necessary data outputting. Id.
The argument that conventional computing processes do not compare the same information as the claimed invention only addresses the type of information that is processed, which is selecting by type and source the data to be manipulated.
The argument that the conventional computing processes do not send electronic notifications in real time is an example of necessary data outputting. 
Because the additional limitations identified by the Applicant as providing the improvement to technology are insignificant extra-solution activities, it cannot be said that those additional limitations integrate the judicial exception into a practical application.

With respect to the arguments based on Example 21, these arguments are not persuasive. 
see MPEP 2106.04(d); 2106.05(a)).
The annotation in the index of eligibility examples noting that claim 2 in example 21 integrates the practical application into an abstract idea does not provide the relevant analysis regarding what the purported improvement to technology was, how it was supported in the specification, or how the improvement was reflected in the claims. Therefore, the simple indication that the claims are eligible without the context provided by the fact patterns and the exemplary guidance is not sufficient to show that claims with similar limitations are also eligible.

The Applicant asserts that the claims are eligible under 35 USC 101 because they recite additional limitations that amount to significantly more than the abstract idea. The arguments in support of this assertion are not persuasive.
The Applicant argues that “the Examiner has not shown the claimed arrangement of components is generic or even widely used in the relevant industry.” This is not true. The analysis on page 7 of the Office Action dated March 1, 2021, considers the invention as an ordered combination. When considered as a whole, the invention is a computer program implemented on a generic computer that accesses data, compares the data, makes a determination of the data, and outputs the results of the data. The additional limitations, as identified in the analysis amount to mere instructions to apply the judicial exception using a generic computer, insignificant extra-solution activity, or generally linking the abstract idea to a see Bascom, where the ordered combination of the conventional components resulted in an invention that allowed for filtering of content at an intermediate location, which was an improved functionality that allowed for an inventive way of filtering content that utilizes advantages of the conventional approaches of server-side filtering and user-side filtering). 
Because the components are all conventional components arranged in a conventional combination, and there is no showing in the specification that the ordered combination of computer components results in an unconventional system, the arguments that the rejection did not show that the rejections did not show the claims lacked additional limitations that amounted to significantly more than the abstract idea is not persuasive.

With respect to the argument regarding pre-emption, this argument is not persuasive.
“While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015).” (MPEP 2106.04.I). 
Alice/Mayo analytical framework and provided reasoning for each of the determinations made in Steps 1, 2A Prong 1, 2A Prong 2, 2B, and the Dependent claims. The result of this analysis was a determination that the claims are not eligible subject matter under 35 USC 101.
Because the rejection provided analyzed the claims according to the Alice/Mayo framework and resulted in a determination that the claims were not eligible, the argument that the claims do not pre-empt the judicial exception are not persuasive.

For at least the foregoing reasons, the 101 rejections will be sustained.

Prior Art Rejections
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D. MOSELEY/Examiner, Art Unit 3686